KRUEGER, Judge.
On the 21st day of October, 1937, Gene Callaham filed in this court an original application for a writ of mandamus. Since then, he has filed a written request that he be permitted to withdraw his application.
The request is granted, which obviates the necessity of passing upon the question of whether or not he was entitled to the writ.
It is therefore ordered that the motion be, and the same is, granted, and the case is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.